UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7658


JACOB DOUGLAS PEYTON, IV,

                Petitioner - Appellant,

          v.

HAROLD CLARK, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:12-cv-00574-GEC)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jacob Douglas Peyton, IV, Appellant Pro Se. Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jacob Douglas Peyton, IV, seeks to appeal the district

court’s    order       denying    relief     on    his    28    U.S.C.      § 2254      (2012)

petition and a subsequent order denying reconsideration.                                     The

orders are       not     appealable     unless      a    circuit      justice      or    judge

issues      a      certificate          of       appealability.               28        U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent       “a    substantial      showing          of    the    denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,         537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Peyton has not made the requisite showing.                            Accordingly, we

deny Peyton’s motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                                   We

dispense     with        oral    argument     because          the    facts     and      legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3